Title: To John Adams from Thomas Digges, 20 September 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      London 20 Sepr. 1780
     
     A Servant of the De Neufvilles going to Amsterdam early in the morning gives me an opportunity of sending a letter to you for Mr. Ridley in Maryland which I beg you to give to the first safe hand bound to America.
     We are still without any authentic accounts from N. York or the quarters of the British Army tho the general Town report is that Ministry have been some days in possession of bad accounts from Sir H. Clinton. Many people are possessd of an opinion that Ternays fleet with an Army of French and Americans are to opperate against Hallifax and this opinion arrises from an account said to be transmitted from Sir Jo Yorke about a week ago, which He discoverd by some Emissarys in France. I have had opportunitys lately in doing the business for the Cartel to Bristol which brought over Mr. Temple to discover a little of the disposition in the Office of Admiralty and board of Sick and Hurt, and I discover a wonderful alteration this two months. They are much more civil than usual and discover many tokens to indicate they look upon their affairs in America in a very bad way indeed—Last week, they could not think of releasing on any account one or more Rebels from Prison to stand against those parole prisoners who came over in the Flag to Bristol—To day on an application for Capn. Manlys release (to stand against a Capn. Scott of the Golden Eagle Privateer taken in June by the Pickering American Privateer and carryd into Boston Bilboa) they say it certainly shall be granted and that orders shall be sent down for his discharge in a day or two, so that I hope you may see Him in a few days.
     We are still in the bustle of Elections. There is a more than usual cry out from all partys against the American War—some ministerial Candidates have addressd their Electors on that score—this theme must be given them from the older hounds of the pack or they would hardly venture to nose it. The Cry however is very general “Our evils have all arisen from the American War. We shall be ruind if it is not put a stop to &ca. &ca.” Many people are of opinion, and speak it out, that the Cabinet have determind to abandon it and get the Troops away as well as they can. Some folks, on the side of ministry too, go so far as to say that they would give it up directly could they bargain with Amca. to hold possession of the Ports of N. York, Chas. Town &ca. for a little while, a few Years only, and these ports to be equally open and free to Ama., in order that by holding them they might prevent the French and Spaniards from Possessing all the Wt. Inda. Islands, but this is only talk, and they better talk not about possessing Ports if they really mean to get peace with Ama. I may be sanguine, but I really think their fears have put them very near making some proffers for peace with America.
     A Privateer is arrived in a short time from the mouth of the Tagus and has given an account that there was an Embargo laid there on all English vessels. The news is not relishd in the City at all as the affairs of Europe indicate that Portugal if she is obligd to declare at all will join the side of Bourbon. The Portugue Envoy set out yesterday for Lisbon but I believe He only goes on his private affairs. The Envoy from His Court at the Hague is arrivd here to be in his place till his return to England. This departure of the Envoy happening at the same period with the account of the Embargo is much talkd of and supposd by many to prognosticate a War between England and Portugal. I am obligd to break off hastily the person waiting for my letter.
     I am with the highest regard Yrs.
     
      WS.C
     
     
      Mr. Ap——l——ns best Compliments.
     
    